Exhibit 10.1.3

CHESAPEAKE ENERGY CORPORATION

1994 STOCK OPTION PLAN

Effective Date: October 18, 1994

as Amended Through February 13, 2006



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

1994 STOCK OPTION PLAN

 

               Page

ARTICLE I

   General Provisions    1    1.1    Purpose    1    1.2    General    1    1.3
   Administration of the Plan    1    1.4    Shares Subject to the Plan    2   
1.5    Participation in the Plan    3    1.6    Determination of Fair Market
Value    3    1.7    Grants of Options Under Stock Option Agreement    3    1.8
   Amendment and Termination of the Plan    3    1.9    Effective Date    4   
1.10    Securities Law Requirements    4    1.11    Stock Certificates    4   
1.12    Option Exercise and Payment for Stock    4    1.13    Stock Options and
ISO Options Granted Separately    5    1.14    Use of Proceeds    5    1.15   
Non-Transferability of Options    6    1.16    Additional Documents on Death of
Participant    6    1.17    Changes in Employment    6    1.18    Stockholder
Rights    6    1.19    Adjustments Upon Changes in Capitalization    6    1.20
   Payment of Withholding Taxes    7    1.21    Assumption of Outstanding
Options    7    1.22    Retirement and Disability    8

ARTICLE II

   Stock Options    8    2.1    General Terms    8    2.2    Grant and Terms for
Stock Options    8

ARTICLE III

   ISO Options    9    3.1    General Terms    9    3.2    Grant and Terms of
ISO Options    9

ARTICLE IV

   Acceleration of Options Upon Corporate Event    11    4.1    Acceleration of
Options    11    4.2    Procedures for Acceleration and Exercise    12    4.3   
Certain Additional Payments by the Company    12

ARTICLE V

   Options Not Qualifying as Incentive Stock Options    13



--------------------------------------------------------------------------------

CHESAPEAKE ENERGY CORPORATION

1994 STOCK OPTION PLAN

ARTICLE i

General Provisions

1.1 Purpose. The purpose of CHESAPEAKE ENERGY CORPORATION 1994 STOCK OPTION PLAN
(the “Plan”) shall be to attract, retain and motivate employees (the
“Participants”) of Chesapeake Energy Corporation (the “Company”) and of any
parent or subsidiary of the Company by way of granting (i) nonqualified stock
options (“Stock Options”) and (ii) incentive stock options (“ISO Options”). For
purposes of this Plan, Stock Options and ISO Options are sometimes collectively
herein called “Options.” The ISO Options to be granted under the Plan are
intended to be qualified pursuant to Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), and the Stock Options to be granted are intended
to be “nonqualified stock options” as described in Sections 83 and 421 of the
Code. Further, under the Plan, the terms “parent” and “subsidiary” shall have
the same meaning as set forth in Subsections (e), (f) and (g) of Section 424 of
the Code unless the context clearly indicates to the contrary.

1.2 General. The terms and provisions of this Article I shall be applicable to
both Stock Options and ISO Options unless the context clearly indicates to the
contrary.

1.3 Administration of the Plan; the Committee. For purposes of administration,
the Plan shall be deemed to consist of two separate stock option plans, a
“Non-Executive Officer Participant Plan” which is limited to Non-Executive
Officer Participants and an “Executive Officer Participant Plan” which is
limited to Executive Officer Participants. Except for administration and the
category of Participants eligible to receive Options, the terms of the
Non-Executive Officer Participant Plan and the Executive Officer Participant
Plan are identical.

The Non-Executive Officer Participant Plan shall be administered by the Employee
Compensation and Benefits Committee and the Executive Officer Participant Plan
shall be administered by the Special Stock Option Committee. Accordingly, with
respect to decisions relating to Non-Executive Officer Participants, including
the grant of Options, the term “Committee” shall mean only the Employee
Compensation and Benefits Committee; and, with respect to all decisions relating
to the Executive Officer Participants, including the grant of Options, the term
“Committee” shall mean only the Special Stock Option Committee.

Unless otherwise provided in the by-laws of the Company or the resolutions
adopted from time to time by the Board establishing the Committee, the Board may
from time to time remove members from, or add members to, the Committee.
Vacancies on the



--------------------------------------------------------------------------------

Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present or acts reduced to or
approved in writing by a majority of the members of the Committee shall be the
valid acts of the Committee.

Subject to the provisions of the Plan, the Committee shall have exclusive power
to:

(a) Select the Participants to be granted Options.

(b) Determine the time or times when Options will be granted.

(c) Determine the form of an Option, whether an Incentive Stock Option or a
Nonqualified Stock Option, the number of shares of Common Stock subject to the
Option, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Option, including the time and
conditions of exercise or vesting, and the terms of any Option Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration or early vesting under certain circumstances determined by the
Committee.

(d) Determine whether Options will be granted singly or in combination.

(e) Accelerate the vesting or exercise of an Option when such action or actions
would be in the best interest of the Company.

(f) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

1.4 Shares Subject to the Plan. Shares of stock (“Stock”) covered by Stock
Options and ISO Options shall consist of Four Million Eight Hundred Eighty-Six
Nine Hundred Ten (4,886,910) shares of the voting common stock, par value $.01,
of the Company. Either authorized and unissued shares or treasury shares may be
delivered pursuant to the Plan. If any Option for shares of Stock granted to a
Participant lapses, or is otherwise terminated, the Committee may grant Stock
Options or ISO Options for such shares of Stock to other Participants.

 

- 2 -



--------------------------------------------------------------------------------

1.5 Participation in the Plan. The Committee shall determine from time to time
those Participants who are to be granted Stock Options and ISO Options and the
number of shares of Stock covered thereby. Provided, in no event may any
Participant be granted more than One Million One Hundred Twenty-Five Thousand
(1,125,000) Options during any consecutive three calendar year period under the
Plan.

1.6 Determination of Fair Market Value. As used in the Plan, “fair market value”
shall have the following meaning: (i) if the common stock of the Company is
listed for trading on one or more national securities exchanges or the Nasdaq
National Market System (the “NMS”), the reported last sales price on such
principal exchange or the NMS as of the granting date, or other relevant date,
or if such common stock shall not have been traded on such date, the reported
last sales price on such principal exchange or the NMS on the first day prior
thereto on which such common stock was so traded; or (ii) if the common stock of
the Company is not listed for trading on a national securities exchange or the
NMS but is traded in the over-the-counter market, the mean of the highest and
lowest bid prices for such common stock as of the granting date, or other
relevant date, or if there are no such bid prices for such common stock on such
date, the mean of the highest and lowest bid prices on the first day prior
thereto on which such prices existed. Provided, if the price of such common
stock is not reported or listed as aforesaid, then the “fair market value” of
such common stock shall be determined by the Committee as of the relevant date,
and the Committee shall utilize any reasonable and prudent method in determining
such fair market value, including, without limitation, the obtaining of opinions
of independent and well-qualified experts.

1.7 Grants of Options Under Stock Option Agreement. Each Stock Option or ISO
Option granted under this Plan shall be evidenced by the minutes of a meeting of
the Committee or by the written consent of the Committee and by a written Stock
Option Agreement effective on the date of grant and executed by the Company and
the Participant. Each Option granted hereunder shall contain such terms,
restrictions and conditions as the Committee may determine, which terms,
restrictions and conditions may or may not be the same in each case.

1.8 Amendment and Termination of the Plan. The Plan shall terminate at midnight,
October 17, 2004, but prior thereto may be altered, changed, modified, amended
or terminated by written amendment approved by the Board. Provided, that no
action of the Board may, without the approval of the holders of a majority of
the Company’s securities present in person or represented by proxy at a meeting
of stockholders entitled to vote thereon, increase the aggregate number of
shares of Stock which may be purchased under Stock Options or ISO Options
granted under

 

- 3 -



--------------------------------------------------------------------------------

the Plan; materially increase the benefits accruing to Participants under the
Plan; or materially modify the requirements as to eligibility for participation
in the Plan. Except as provided in this Article I, no amendment, modification or
termination of the Plan shall in any manner adversely affect any Stock Option or
ISO Option theretofore granted under the Plan without the consent of the
affected Participant.

1.9 Effective Date. The Plan was approved by the Board on October 18, 1994,
subject to approval of the holders of a majority of the Company’s securities
present in person or represented by proxy at a meeting of stockholders entitled
to vote thereon, which meeting must occur within twelve (12) months of
October 18, 1994. Hereafter, any reference to the effective date of the Plan
shall mean the date of approval by the Board.

1.10 Securities Law Requirements. The Company shall have no obligation to issue
any Stock hereunder unless the issuance of such shares would comply with any
applicable federal or state securities laws or any other applicable law or
regulations thereunder. The Company may legend any stock certificate issued
hereunder to reflect any restrictions under federal or state securities laws.

1.11 Stock Certificates. Upon the exercise of any Stock Option or ISO Option, a
Participant shall be issued one or more certificates, as requested by the
Participant, representing the Stock purchased pursuant to the exercised Option.

1.12 Option Exercise and Payment for Stock. To exercise an Option, a Participant
shall give written notice of exercise to the person designated by the Committee
at the Company’s principal office. Payment in full for shares of Stock purchased
under this Plan shall accompany a Participant’s notice of exercise of an Option,
together with payment for any applicable withholding taxes as provided in
Section 1.20. Payment shall be made in cash or by check, Stock of the Company or
a combination thereof, and no loan or advance shall be made by the Company for
the purpose of financing, in whole or in part, the purchase of Stock unless such
loan or advance has been approved by the Board. In the event that common stock
of the Company is utilized as consideration for the purchase of Stock upon the
exercise of a Stock Option or an ISO Option, then, such common stock shall be
valued at the “fair market value,” as defined in Section 1.6 of the Plan, as of
the date of exercise. In addition to the foregoing procedure which may be
available for the exercise of any Stock Option or ISO Option, the Participant
may deliver to the Company a notice of exercise which includes, in lieu of any
other payment, an irrevocable instruction to the Company to deliver the

 

- 4 -



--------------------------------------------------------------------------------

stock certificate representing the shares of Stock being purchased, issued in
the name of the Participant, to a broker approved by the Company and authorized
to trade in the common stock of the Company. Upon receipt of such notice, the
Company shall acknowledge receipt of the executed notice of exercise and forward
this notice to the broker. Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
stock certificate with respect to the exercise of the Option, the broker may
sell the Stock or any portion thereof. The broker shall deliver directly to the
Company that portion of the sales proceeds sufficient to cover the Option Price
and withholding taxes, if any. Further, the broker may also facilitate a loan to
the Participant upon receipt of the notice of exercise in advance of the
issuance of the actual stock certificate as an alternative means of financing
and facilitating the exercise of any Option. For all purposes of effecting the
exercise of an Option, the date on which the Participant delivers the notice of
exercise to the Company, together with payment for the shares of Stock being
purchased as provided in this Section 1.12 and payment for any applicable
withholding taxes as provided in Section 1.20, shall be the “date of exercise.”
If a notice of exercise and payment are delivered at different times, the date
of exercise shall be the date the Company first has in its possession both the
notice and full payment as provided herein. The Committee may adopt such other
procedures which it desires for the payment of the purchase price upon the
exercise of a Stock Option or ISO Option which are not inconsistent with the
applicable provisions of the Code which relate to Stock Options and ISO Options.
In addition to the foregoing, the Committee may, in its sole discretion, permit
payment of the exercise price of Stock Options granted under the Plan by the
Participant directing the Company to withhold from the shares of Stock to be
delivered to the Participant upon exercise of the Stock Option shares of Stock
having a “fair market value” as defined in Section 1.6 of the Plan on the date
of payment equal to the amount of the exercise price.

1.13 Stock Options and ISO Options Granted Separately. Since the Committee is
authorized to grant Stock Options and ISO Options to Participants, the grants
thereof and Stock Option Agreements relating thereto will be made separately and
totally independent of each other. Except as it relates to the total number of
shares of Stock which may be issued under the Plan, the grant or exercise of a
Stock Option shall in no manner affect the grant and exercise of any ISO
Options. Similarly, the grant and exercise of an ISO Option shall in no manner
affect the grant and exercise of any Stock Options.

1.14 Use of Proceeds. The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options granted under the Plan shall be added
to the Company’s general funds and used for general corporate purposes.

 

- 5 -



--------------------------------------------------------------------------------

1.15 Non-Transferability of Options. Except as otherwise herein provided, any
Option granted shall not be transferable otherwise than by will or the laws of
descent and distribution, and the Option may be exercised, during the lifetime
of the Participant, only by the Participant. More particularly (but without
limiting the generality of the foregoing), the Option shall not be assigned,
transferred (except as provided above), pledged or hypothecated in any way
whatsoever, shall not be assignable by operation of law and shall not be subject
to execution, attachment, or similar process. Any attempted assignment,
transfer, pledge, hypothecation, or other disposition of the Option contrary to
the provisions hereof shall be null and void and without effect.

1.16 Additional Documents on Death of Participant. No transfer of an Option by
the Participant by will or the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice and an authenticated copy of the will and/or such other evidence
as the Committee may deem necessary to establish the validity of the transfer
and the acceptance by the successor to the Option of the terms and conditions of
such Option.

1.17 Changes in Employment. So long as the Participant shall continue to be an
employee of the Company or its parent or one of its subsidiaries, any Option
granted to him or her shall not be affected by any change of duties or position.
Nothing in the Plan or in any Stock Option Agreement which relates to the Plan
shall confer upon any Participant any right to continue in the employ of the
Company or its parent or any of its subsidiaries, or interfere in any way with
the right of the Company or its parent or any of its subsidiaries to terminate
the Participant’s employment at any time.

1.18 Stockholder Rights. No Participant shall have any rights as a stockholder
with respect to any shares of Stock subject to an Option prior to the purchase
of such shares of Stock by exercise of the Option.

1.19 Adjustments Upon Changes in Capitalization. The aggregate number of shares
of Stock available for Options to be granted under the Plan, the Option Price
and the ISO Price and the total number of shares of Stock which may be purchased
by a Participant on exercise of a Stock Option and an ISO Option shall be
appropriately adjusted or modified by the Committee to reflect any
recapitalization, stock split, merger, consolidation,

 

- 6 -



--------------------------------------------------------------------------------

reorganization, combination, liquidation, stock dividend or similar transaction
involving the Company. Provided, any such adjustment shall be made in such a
manner as to not constitute a modification as defined in Section 424(h) of the
Code.

1.20 Payment of Withholding Taxes. No exercise of any Option may be effected
until the Company receives full payment for the Stock purchased, as provided in
Section 1.12, and for any required state and federal withholding taxes. Payment
for withholding taxes shall be made in cash or by check unless the Committee
otherwise provides. The Committee may permit payment to be made in the form of
common stock of the Company either by the Participant surrendering, or the
Company retaining from the shares of Stock to be issued upon exercise of the
Stock Option, that number of shares of Stock (based on fair market value) that
would be necessary to satisfy the requirements for withholding any amounts of
taxes due upon the exercise of such Stock Option. The Committee shall also have
the discretion to require that the Company retain shares of Stock issuable upon
the exercise of a Stock Option to satisfy any Participant’s tax withholding
obligations. For the purpose of calculating the fair market value of shares
surrendered or retained to pay withholding taxes, the relevant date shall be the
date of exercise. In the event a Participant uses the “cashless”
exercise/same-day sale procedure set forth in Section 1.12 hereof to pay
withholding taxes, the actual sale price of shares sold to satisfy payment shall
be used to determine the amount of withholding taxes payable. Nothing herein,
however, shall be construed as requiring payment of withholding taxes at the
time of exercise if payment of taxes is deferred pursuant to any provision of
the Code, and actions satisfactory to the Company are taken which are designed
to reasonably insure payment of withholding taxes when due. Each Stock Option
Agreement shall provide that, in the event a Participant disposes of any Stock
acquired by the exercise of an ISO Option within the two-year period following
grant, or within the one-year period following exercise, of the ISO Option, the
Participant shall so inform the Company. In such event, the Company shall have
the right to require the Participant to remit to the Company an amount
sufficient to satisfy all federal, state and local withholding tax requirements.

1.21 Assumption of Outstanding Options. To the extent permitted by the then
applicable provisions of the Code, any successor to the Company succeeding to,
or assigned the business of, the Company as the result of or in connection with
a merger, consolidation, combination, reorganization, liquidation or other
similar transaction may assume Options outstanding under the Plan or issue new
Options in place of outstanding Options under the Plan with such assumption to
be made on a fair and equivalent

 

- 7 -



--------------------------------------------------------------------------------

basis in accordance with the applicable provisions of Section 424(a) of the
Code; provided, in no event shall such assumption result in a modification of
any Option as defined in Section 424(h) of the Code.

1.22 Retirement and Disability. For the purpose of this Plan, “Retirement” shall
mean the voluntary termination of employment of a Participant with the Company,
its parent or any of its subsidiaries after attaining at least 55 years of age,
and “Disability” shall mean termination of employment of a Participant after
incurring a “disability” as defined in Section 22(e)(3) of the Code.

ARTICLE II

Stock Options

2.1 General Terms. With respect to Stock Options granted on or after the
effective date of the Plan, the following provisions of this Article II shall
apply. The Stock Options granted under this Article II are intended to be
“nonqualified stock options” as described in Sections 83 and 421 of the Code.

2.2 Grant and Terms for Stock Options. Stock Options shall be granted on the
following terms and conditions. No Stock Option shall be exercisable more than
ten (10) years from the date of grant. Subject to such limitations, the
Committee shall have the discretion to fix the period (“Option Period”) during
which Stock Options may be exercised. At all times during the period commencing
with the date a Stock Option is granted to a Participant and ending on the
earlier of the expiration of the Option Period applicable to such Stock Option
or the date which is three (3) months prior to the date the Stock Option is
exercised by such Participant, such Participant must be an employee of either
(i) the Company, (ii) a parent or a subsidiary of the Company, or (iii) a
successor to the Company or parent or a subsidiary of such successor issuing or
assuming a Stock Option in a transaction to which Section 424(a) of the Code
applies. Provided, in the case of a Participant who has incurred a Disability,
the aforesaid three (3) month period shall mean a one (1) year period. Provided
further, in the event a Participant’s employment is terminated by reason of
death, the Participant’s personal representative may exercise any unexercised
Stock Option granted to the Participant under the Plan at any time within three
(3) years after the Participant’s death but in any event not after the
expiration of the Option Period applicable to such Stock Option.

 

- 8 -



--------------------------------------------------------------------------------

(a) Option Price. The option price (“Option Price”) for shares of Stock subject
to any Stock Option shall be determined by the Committee, but in no event shall
the Option Price be less than the par value of the Stock.

(b) Acceleration of Otherwise Unexercisable Stock Options on Retirement, Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to
Retirement, (ii) a Participant who terminates employment due to a Disability,
(iii) the personal representative of a deceased Participant, or (iv) any other
Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase (within three
(3) months of such date of termination of employment or one (1) year in the case
of a Participant suffering a Disability or three (3) years in the case of a
deceased Participant) all or any part of the shares subject to any Stock Option
on the date of the Participant’s Retirement, Disability, death, or as the
Committee otherwise so determines, notwithstanding that all installments, if
any, with respect to such Stock Option, had not yet accrued on such date.

(c) Number of Stock Options Granted. Participants may be granted more than one
Stock Option. In making any such determination, the Committee shall obtain the
advice and recommendation of the officers of the Company, its parent, or a
subsidiary of the Company who have supervisory authority over such Participants.
The granting of a Stock Option under the Plan shall not affect any outstanding
Stock Option previously granted to a Participant under the Plan (or any other
plans of the Company).

ARTICLE III

ISO Options

3.1 General Terms. With respect to ISO Options granted on or after the effective
date of the Plan, the following provisions in this Article III shall apply to
the exclusion of any inconsistent provision in any other Article in this Plan
since the ISO Options to be granted under the Plan are intended to qualify as
“incentive stock options” as defined in Section 422 of the Code.

3.2 Grant and Terms of ISO Options. No ISO Options shall be granted to any
person who is not eligible to receive “incentive stock options” as provided in
Section 422 of the Code. No ISO Options shall be granted to any Participant if,
immediately before the grant of an ISO Option, such employee owns more than 10%
of the total combined voting power of all classes of

 

- 9 -



--------------------------------------------------------------------------------

stock of the Company, its parent or its subsidiaries (as determined in
accordance with the stock attribution rules contained in Sections 422 and 424(d)
of the Code). Provided, the preceding sentence shall not apply if, at the time
the ISO Option is granted, the ISO Price (as defined below) is at least 110% of
the “fair market value” of the Stock subject to the ISO Option, and such ISO
Option by its terms is exercisable no more than five (5) years from the date
such ISO Option is granted.

(a) ISO Option Price. The option price for shares of Stock subject to an ISO
Option (“ISO Price”) shall be determined by the Committee, but in no event shall
such ISO Price be less than the greater of (a) the “fair market value” of the
Stock on the date of grant or (b) the par value of the Stock.

(b) Annual ISO Option Limitation. With respect to ISO Options granted, in no
event during any calendar year will the aggregate “fair market value”
(determined as of the time the ISO Option is granted) of the Stock for which the
Participant may first have the right to exercise under any “incentive stock
options” granted under the Plan and all other plans qualified under Section 422
of the Code which are sponsored by the Company, its parent and any subsidiary
exceed $100,000. ISO Options which are in excess of the applicable $100,000
limitation will be recharacterized as Stock Options as provided under Article V
herein.

(c) Terms of ISO Options. ISO Options shall be granted on the following terms
and conditions: No ISO Option shall be exercisable more than ten (10) years from
the date of grant. Subject to such limitation, the Committee shall have the
discretion to fix the period (the “ISO Period”) during which any ISO Option may
be exercised. ISO Options granted shall not be transferable except by will or by
laws of descent and distribution. At all times during the period commencing with
the date an ISO Option is granted to a Participant and ending on the earlier of
the expiration of the ISO Period applicable to such ISO Options or the date
which is three (3) months prior to the date the ISO Option is exercised by such
Participant, such Participant must be an employee of either (i) the Company,
(ii) a parent or a subsidiary of the Company, or (iii) a successor to the
Company or a parent or a subsidiary of such successor issuing or assuming an ISO
Option in a transaction to which Section 424(a) of the Code applies. Provided,
in the case of a Participant who incurs a Disability, the aforesaid three
(3) month period shall mean a one (1) year period. Provided further, in the
event a Participant’s employment is terminated by reason of death, the
Participant’s personal representative may exercise any unexercised ISO Option
granted to the Participant under the Plan at any time within three (3) years
after the Participant’s death but in any event not after the expiration of the
ISO Period applicable to such ISO Option.

 

- 10 -



--------------------------------------------------------------------------------

(d) Acceleration of Otherwise Unexercisable ISO Options on Retirement, Death,
Disability or Other Special Circumstances. The Committee, in its sole
discretion, may permit (i) a Participant who terminates employment due to
Retirement, (ii) a Participant who terminates employment due to a Disability,
(iii) the personal representative of a deceased Participant, or (iv) any other
Participant who terminates employment upon the occurrence of special
circumstances (as determined by the Committee) to purchase (within three
(3) months of such date of termination of employment or one (1) year in the case
of a Participant suffering a Disability or three (3) years in the case of a
deceased Participant) all or any part of the shares subject to any ISO Option on
the date of the Participant’s Retirement, Disability, death, or as the Committee
otherwise so determines, notwithstanding that all installments, if any, had not
accrued on such date.

(e) Number of ISO Options Granted. Subject to the applicable limitations
contained in the Plan with respect to ISO Options, Participants may be granted
more than one ISO Option. In making any such determination, the Committee shall
obtain the advice and recommendation of the officers of the Company, its parent
or a subsidiary of the Company who have supervisory authority over such
Participants. Further, the granting of an ISO Option under the Plan shall not
affect any outstanding ISO Option previously granted to a Participant under the
Plan.

ARTICLE IV

Acceleration of Options Upon Corporate Event

4.1 Acceleration of Options. Where dissolution or liquidation of the Company or
any merger, consolidation, combination, reorganization or similar transaction in
which the Company is not a surviving corporation is involved and no provision is
made for the assumption of outstanding Options or the substitution therefor,
consistent with Section 4.2 hereof, each outstanding Option granted hereunder
shall terminate upon the occurrence of the transaction, but the Participant
shall have the right, immediately prior thereto, to exercise his or her Option,
in whole or in part, to the extent that it shall not have been previously
exercised, without regard to any vesting provisions.

4.2 Procedures for Acceleration and Exercise. If the Company shall, pursuant to
action by its Board, at any time propose to dissolve or liquidate or merge into,
consolidate with, or sell or otherwise transfer all or substantially all of its

 

- 11 -



--------------------------------------------------------------------------------

assets to another corporation and provision is not made pursuant to the terms of
such transaction for the assumption by the surviving, resulting or acquiring
corporation of outstanding Options under the Plan, or for the substitution of
new options therefor, the Committee shall cause written notice of the proposed
transaction to be given to each Participant not less than forty (40) days prior
to the anticipated effective date of the proposed transaction, and his or her
Option shall become one hundred percent (100%) vested and, prior to a date
specified in such notice, which shall be not more than ten (10) days prior to
the anticipated effective date of the proposed transaction, each Participant
shall have the right to exercise his or her Option to purchase any or all of the
Stock then subject to such Option. Each Participant, by so notifying the Company
in writing, may, in exercising his or her Option, condition such exercise upon,
and provide that such exercise shall become effective at the time of, but
immediately prior to, the consummation of the transaction, in which event such
Participant need not make payment for the Stock to be purchased upon exercise of
such Option until five (5) days after written notice by the Company to such
Participant that the transaction has been consummated. If the transaction is
consummated, each Option, to the extent not previously exercised prior to the
date specified in the foregoing notice, shall terminate on the effective date of
such consummation. If the transaction is abandoned, (i) any Stock not purchased
upon exercise of such Option shall continue to be available for purchase in
accordance with the other provisions of the Plan and (ii) to the extent that any
Option not exercised prior to such abandonment shall have vested solely by
operation of this Section 4.2, such vesting shall be deemed annulled, and the
vesting schedule set forth in the Participant’s Stock Option Agreement shall be
reinstituted, as of the date of such abandonment.

4.3 Certain Additional Payments by the Company. The Committee may, in its sole
discretion, provide in any Stock Option Agreement for certain payments by the
Company in the event that acceleration of vesting of any Option under the Plan
is considered a payment by the Company (a “Payment”) subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (such excise tax, interest and penalties, collectively, the
“Excise Tax”). A Stock Option Agreement may provide that the Participant shall
be entitled to receive a payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax, imposed
upon the Gross-Up Payment, the Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon the Payment.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE V

Options Not Qualifying as Incentive Stock Options

With respect to all or any portion of any Option granted under the Plan not
qualifying as an “incentive stock option” under Section 422 of the Code, such
Option shall be considered as a Stock Option granted under this Plan for all
purposes. Further, this Plan and any ISO Options granted hereunder shall be
deemed to have incorporated by reference all the provisions and requirements of
Section 422 of the Code (and the Treasury Regulations issued thereunder) which
are required to provide that all ISO Options granted hereunder shall be
“incentive stock options” described in Section 422 of the Code. Further, in the
event that the Committee grants ISO Options under this Plan to a Participant,
and, in the event that the applicable limitation contained in Section 3.2
(b) herein is exceeded, then, such ISO Options in excess of such limitation
shall be treated as Stock Options under this Plan subject to the terms and
provisions of the applicable Stock Option Agreement, except to the extent
modified to reflect recharacterization of the ISO Options as Stock Options.

 

- 13 -